Citation Nr: 0636137	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  02-17 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the base of the left fifth metatarsal, currently 
evaluated as 10-percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky


INTRODUCTION

The veteran served on active duty in the military from April 
1968 to November 1971.  

This case comes before the Board of Veterans' Appeals (BVA or 
Board) from May 2002 and June 2003 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.  The initial May 2002 decision 
denied the veteran's claim for a compensable rating for his 
disability.  Whereas in the more recent June 2003 decision, 
the RO increased his rating to 10 percent.  He wants an even 
higher rating.  See AB v. Brown, 6 Vet. App. 35, 39 (1993) 
(even if a rating is increased during the pendency of an 
appeal, a veteran is presumed to be seeking the highest 
possible rating, unless he expressly indicates otherwise).

This case was previously before the Board in December 2005, 
whereupon the Board remanded the claim to the RO for further 
development and consideration.  This additional development 
occurred via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran was notified of the type of evidence needed 
to substantiate his claim and apprised of whose 
responsibility - his or VA's, it was for obtaining the 
supporting evidence, and all relevant evidence necessary for 
disposition of his claim has been obtained.

2.  The residuals of the fracture of the base of the left 
fifth metatarsal involve no more than moderate symptoms; the 
veteran complains of pain and minor hyperostosis in this 
area; he does not have limitation of motion or swelling.


CONCLUSION OF LAW

The criteria are not met for a disability rating higher than 
10 percent for the residuals of the fracture of the base of 
the left fifth metatarsal.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was signed into law 
on November 9, 2000.  It since has been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, and the 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.

VCAA notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his possession that 
pertains to the claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id., at 121.  But 
according to VA's General Counsel (GC), the Pelegrini II 
holding does not require that VCAA notification contain any 
specific "magic words."  See VAOPGCPREC 7-2004 (July 16, 
2004); see also VAOPGCPREC 1-2004 (February 24, 2004).

Pelegrini II also held that, to the extent possible, VCAA 
notice, as required by 38 U.S.C.A. § 5103, must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ or RO) decision on a claim for VA 
benefits.  See, too, Mayfield v. Nicholson, 19 Vet. App. 103, 
128 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Recently, in Dingess v. Nicholson, the U. S. Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements are:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  See Dingess v. 
Nicholson, 
Nos. 01-1917, 02-1506, 2006 WL 519755 (Vet. App. March 6, 
2003).  

Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Specifically, VA must notify the claimant that "should 
service connection be awarded, a schedular or extraschedular 
disability rating will be determined by applying relevant 
diagnostic codes in the rating schedule, found in Title 38, 
Code of Federal Regulations, to provide a disability rating 
from 0 percent to as much as 100 percent (depending on the 
disability involved) based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment."  Id.  

Furthermore, the notice must "provide examples of the types 
of medical and lay evidence that the claimant could submit 
(or ask VA to obtain) that are relevant to establishing a 
disability - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing exceptional circumstances 
relating to the disability."  Ibid.  

In this particular case at hand, the veteran was sent a VCAA 
letter in July 2005 explaining the type of evidence required 
to substantiate his claim for an increased disability 
evaluation for his residuals of a fracture of the base of the 
fifth metatarsal.  This letter also indicated what evidence 
he was responsible for obtaining and what VA had done and 
would do in helping him obtain supporting evidence.  And, in 
the more recent July 2006 SSOC, the veteran received an 
explanation of how a disability rating is determined for 
service-connected disorders, as well as the basis for 
determining an effective date upon the grant of an increased 
disability evaluation, in compliance with Dingess.  See 
Dingess, 2006 WL 519755, at *12 ("Other statutory and 
regulatory provisions are in place to ensure that a claimant 
receives assistance throughout the appeals process....  To hold 
that section 5103(a) continues to apply after a disability 
rating or an effective date has been determined would 
essentially render sections 7105(d) [SOC provisions] and 
5103A [duty to assist provisions] and their implementing 
regulations insignificant and superfluous, thus disturbing 
the statutory scheme.").  Consequently, there is no 
prejudice to him in proceeding with the issuance of a 
final decision at this juncture.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, i.e., the RO, the Board must consider 
whether the veteran has been prejudiced thereby).  

The Board realizes there was no specific mention, per se, in 
the July 2005 VCAA letter or even in the recent July 2006 
SSOC of the "fourth element" discussed in Pelegrini II, but 
the July letter nonetheless explained that the veteran should 
identify and/or submit any supporting evidence.  The content 
of the letter therefore substantially complies with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence) and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

The July 2005 VCAA letter was not sent until after the RO's 
initial adjudication of the veteran's claim in May 2002.  So 
this did not comply with the requirement that VCAA notice 
precede the RO's initial adjudication.  But in Pelegrini II, 
the Court clarified that in cases, as here, where the VCAA 
notice was not issued until after the initial adjudication in 
question, VA does not have to vitiate the initial decision 
and start the whole adjudicatory process anew.  Rather, VA 
need only ensure the veteran receives or since has received 
content-complying VCAA notice followed by a readjudication of 
his claim, such that he is not prejudiced.  See, too, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Here, keep in mind the Board remanded the veteran's claim in 
December 2005 in order to consider additional medical 
evidence that he had submitted since the issuance of the June 
2003 SSOC.  And the July 2006 SSOC, subsequently sent on 
remand, provided him ample opportunity to respond with 
any additional evidence to show he is entitled to a higher 
rating before his appeal was re-certified to the Board.  He 
has not indicated that he has any additional relevant 
evidence to submit or that needs to be obtained.  
Consequently, "the record has been fully developed," and 
"it is difficult to discern what additional guidance VA 
could [provide] to the appellant regarding what further 
evidence he should submit to substantiate his claim."  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  If two ratings are potentially applicable, 
the higher rating will be assigned if the disability more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.  All reasonable doubt regarding the degree of 
disability will be resolved in the veteran's favor.  See 
38 C.F.R. § 4.3.

A disability rating may require re-evaluation in accordance 
with changes in a veteran's condition.  Thus, it is essential 
that the disability be considered in the context of the 
entire recorded history when determining the level of current 
impairment.  See 38 C.F.R. § 4.1.  See also Schrafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Nevertheless, where, as 
here, the veteran is appealing the rating for an already 
established service-connected condition, his present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. §§ 4.40, 4.45 (2006).  See 
also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The veteran's rating is assigned under 38 C.F.R. § 4.71a, 
Diagnostic Code 5284.  A 10 percent rating is warranted under 
this Code for a moderate foot injury.  Whereas, a 20 percent 
rating is assigned under this Code for a moderately severe 
foot injury.

In considering these rating criteria in relation to the 
objective medical evidence, the Board finds that the 
veteran's disability picture is most consistent with the 
currently assigned 10 percent rating.  So a higher rating is 
not warranted.  The objective clinical evidence of record 
does not show he has moderately severe residuals from the 
fracture of the base of the left fifth metatarsal.  A 20 
percent rating under Code 5284 requires moderately severe 
current impairment, and this has not been shown.  In fact, 
according to the March 2002 and April 2002 VA examiners, 
despite the pain the veteran experiences, his symptomatology 
does not impede normal range of motion and his strength is 
normal.  He does not have marked deformity, swelling, 
redness, or callosities.  And x-rays showed only minor 
hyperostosis at the base of the fifth metatarsal.  Also, 
while the Board readily acknowledges that he has complaints 
of paresthesias, EMG testing of the left lower extremity was 
completely normal.  There was no evidence of a neuropathy, 
his reflexes were normal and symmetric, and sensation was 
intact.  Likewise, his gait was normal and he can tandem 
walk.  Furthermore, his neurological complaints affect both 
feet, not just the base of the left little toe.  Therefore, 
the functional impairment attributable to these other 
complaints, which are not service connected, may not be 
considered as grounds for increasing the rating above the 10-
percent level for the residuals of his fracture of the base 
of the left fifth metatarsal.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (VA must be able to clinically 
distinguish, by competent medical evidence, the symptoms that 
are attributable to service-related causes from those that 
are not).

In reaching this decision, the Board also considered other 
applicable Diagnostic Codes, including Diagnostic Codes 5272, 
5278, and 5283.  With regard to the criteria for ankylosis of 
the subastragalar or tarsal joint in poor weight bearing 
position, there is no evidence that the veteran's residuals 
of a fracture of the base of the left fifth metatarsal 
resulted in ankylosis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5272.  In addition, there is no evidence that the 
veteran has unilateral acquired claw foot with toes tending 
to dorsiflexion, limitation of dorsiflexion at the ankle to a 
right angle, shortened plantar fascia, and marked tenderness 
under the metatarsal heads.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5278.  With regard to the criteria for severe 
malunion or nonunion of the tarsal or metatarsal bones, there 
is no evidence that the veteran's residuals of a fracture of 
the base of the left fifth metatarsal resulted in a deformity 
of the tarsal or metatarsal bones.  As such, the Board does 
not believe that an evaluation in excess of 10 percent under 
Diagnostic Codes 5272, 5278, or 5283 is warranted.

The Board also has considered whether the veteran is entitled 
to a higher rating on the basis of functional loss due to 
pain pursuant to DeLuca v. Brown, 8 Vet. App. 202 (1995).  
See, too, 38 C.F.R. §§ 4.40, 4.45, and 4.59.  He reports 
experiencing pain.  But as already mentioned, there is no 
evidence of tenderness, limitation of motion, or other 
abnormality.  And even flare-ups of his pain and repetitive 
activity do not result in a decrease in his range of motion 
in this toe.  Thus, there is no objective clinical indication 
he has other symptoms causing additional functional 
limitation (motion, etc.) to a degree that would support a 
higher, compensable rating.

Finally, the Board has considered whether the veteran is 
entitled to a higher rating on an extra-schedular basis.  
However, the record does not present such "an exceptional 
and unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, there has been no 
showing by the veteran that his disability causes marked 
interference with his employment (that is, beyond that 
contemplated by his current schedular rating) or necessitated 
frequent periods of hospitalization so as to render 
impractical the application of the regular rating schedule 
standards.  Rather, it appears from the record that he has 
not missed any time from work due to this disability, nor has 
he required any hospitalization or prolonged treatment for 
it, much less on a frequent basis.  So there are no grounds 
for referring this case to the Director of VA's Compensation 
and Pension Service for extra-schedular consideration.  See, 
e.g., Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for a higher rating - on either a schedular 
or extra-schedular basis, so the benefit-of-the-doubt rule 
does not apply.  38 C.F.R. § 4.3; Alemany v. Brown, 
9 Vet. App. 518, 519 (1996).


ORDER

The claim for a disability rating higher than 10 percent for 
residuals of a fracture of the base of the left fifth 
metatarsal is denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


